PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/278,788
Filing Date: 19 Feb 2019
Appellant(s): Cummings et al.



__________________
Richard Cruz / Reg. No. 52,783
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 22, 2021 (hereinafter “Brief”) and supplemental appeal brief filed November 2, 2021 addressing the deficiencies in the claims appendix.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 23, 2021 (hereinafter “Office Action”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-8, and 11-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claims 1, 3-8, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 1, 3-9, and 11-20 rejection under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
(2) Response to Argument
A. 101 rejections on claims 1, 3-8, and 11-20
	Initially, the examiner would like to point out that instant claim 1 is directed to a private custodian system for secure digital asset transactions, not public ledger (see preamble). The custodian system comprises a custodian computer, a storage device that comprises a plurality of digital asset accounts that are accessible by the custodian computer, and a private centralized ledger that is maintained by and having access controlled by the custodian computer. The claim further recites that the custodian computer is configured to prefund an associated digital asset account stored in the storage device by transferring digital asset between a respective entity public wallet associated with one 
	The other independent claims, i.e. claim 15 and claim 20, are significantly similar to claim 1, representing corresponding method and CRM claims respectively.

	The Appellant alleges that blockchain technology (e.g., public ledger systems) and crypto assets solely exist in the computer realm, hence inherently statutory in nature (see page 8 of the Brief).  The Appellant further asserts that “one having ordinary skill in the art would find that as with a computer processor, blockchain technology too, is inherently comprised of technological features that are only usable in the computing realm. Therefore, based on the Office’s own logic, the instant claims are per se statutory and patent eligible, as it would be impossible to implement the instant system and methods in the human mind or in any abstract means of organizing human activity” (see page 8 of the Brief). 
	In response, the examiner agrees that blockchain technology and crypto assets solely exist in the computer realm. The examiner, however, respectfully disagrees with the Appellant’s analysis in eligibility of instant claims as the Appellant attempts to conflate the 2nd prong test of Step 2A into the 1st prong test of Step 2A. As described in the analysis of the rejection in the Office Action, the public wallets associated with one or more public ledgers among other additional elements pointed out in the Office Action are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment or field of use, e.g. apply it. These limitation do not represent: Improvements to the functioning of a computer, or to any other technology or technical field (e.g. there is no improvement on the functioning of the wallet, public ledger, etc.) - see MPEP 2106.05(a); Applying or using a judicial exception to effect a 
For example, the instant specification (original written description) in the background of the section provides issues concerning the crypto asset wallets, particularly that they “are prone to security risks” (see [0003] – [0004]). The instant claims do not improve on the wallet nor does the claim improve on the blockchain technology. Rather, the wallet associated with the public ledger merely serves as a source from which the private custodian system, which the claims are directed to, transfers the assets into private accounts maintained by the private custodian system in order for the private custodian system to allow a user to perform transaction within the private custodian system using the private accounts. 

	The Appellant points to Ex Parte Smith and asserts that “[T]hese limitations help bring about a specific technological improvement over conventional crypto-base systems” (pages 8-12 in the Brief). In response, the examiner submits that Ex Parte Smith was not the basis of the 101 rejection in the Office Action, instead the basis of the 101 rejection in the Office Action was the 2019 PEG Guideline. 

	There is no improvement on the functioning of the wallet nor the public ledger. The claim merely describes the public wallet as a source of the transfer of the asset to a user’s account maintained within the private custodian system so that the user is allowed to transact within the private custodian system utilizing the private ledger and the accounts that are maintained by the private custodian system. The claimed invention is similar to: since Wells Fargo system are insecure, a customer of Wells 

B. 112(a) rejections on claims 1, 3-8, and 11-20
	As indicated above, the 112(a) rejections have been withdrawn by the examiner.

C. 112(b) rejections on claims 1, 3-8, and 11-20
	The Appellant asserts that “any skilled artisan will certainly confirm, the claim language is clear as it stands” and that “the corresponding support in the Specification [e.g. paragraph 53] for this feature discloses the significance of explicitly reciting the transferring and storing steps in the claims” (see pages 20-21 of the Brief). 
	The examiner respectfully disagrees. Here, one of ordinary skill in the art would appreciate that when a digital assets is transferred to the custodian wallet and the digital assets that is stored in the custodian wallet is transferred to a respective entity digital asset account, the custodian wallet no longer stores the digital assets. In other words, the digital assets that is now stored in the custodian wallet. The claim, however, explicitly recites temporarily storing the digital assets in the custodian wallet as a separate step in view of the transferring. As such, it is unclear whether the digital assets is stored in the custodian wallet twice.

	Similar rationale applies to “transferring the digital assets temporarily stored in the custodian wallet to a respective entity digital asset account and storing the digital assets in the respective entity digital asset account inaccessible to the one or more public ledgers”.
	
	The Appellant’s argument as it relates to “account” is persuasive. Hence, the 112(b) rejections based on the “account” are withdrawn.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.